EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please amend claims 1, 7, 15-16, and 19-20 as follows:

1. (Currently Amended) A method of processing video data, comprising:
performing a determination, by a processor, that a flag which can be signaled at multiple levels indicates, at least in part, that one or both of a decoder-side motion vector refinement (DMVR) technique or a bi-directional optical flow (BIO) technique is to be enabled for a current block; [[and]]
performing a conversion between the current block and a bitstream, wherein the bitstream conditionally includes the flag indicating whether the one or both of the DMVR technique and/or the BIO technique is enabled, 
wherein the flag is not included in the bitstream due to the following conditions:
that the current block is one of a uni-predicted block, a bi-predicted block associated with a pair of reference pictures both of which are either preceding or succeeding in a display order, a bi-predicted block associated with a pair of reference pictures with different picture order count (POC) distances from a current picture associated with the current block, an intra coded block, or a hybrid intra and inter predicted block, and

that a dimension of the current block is smaller than a first threshold value.


        


7. (Currently Amended)	The method of claim 1, wherein the conditions further include:
at least one of: 
that the current block is associated with at least one block of a picture same as a reference block, 
that a dimension of the current block is greater than or equal to a second threshold value, 
that a precision of motion information associated with the current block is an integer precision, 
that a temporal layer associated with the picture containing the current block is beyond a third threshold value, or
that a quantization parameter associated with the current block is beyond a fourth threshold value, 
skipping signaling of the flag in the bitstream. 

15. (Currently Amended) The method of claim 7, further comprising at least one of:
upon determining that the flag for the DMVR technique is a Boolean true, disabling the DMVR technique for a slice, a tile, a video, a sequence or a picture; [[and]] or
upon determining that the flag for the BIO technique is a Boolean true, disabling the BIO technique for a slice, a tile, a video, a sequence or a picture.

16. (Currently Amended) The method of claim 7, further comprising at least one of:
upon determining that the flag for the DMVR technique is a Boolean false, enabling the DMVR technique for a slice, a tile, a video, a sequence or a picture; [[and]] or
upon determining that the flag for the BIO technique is a Boolean false, enabling the BIO technique for a slice, a tile, a video, a sequence or a picture.


19.  (Currently Amended) An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
perform a determination, that a flag which can be signaled at multiple levels indicates, at least in part, that one or both of a decoder-side motion vector refinement (DMVR) technique or a bi-directional optical flow (BIO) technique is to be enabled for a current block; 
perform a conversion between the current block and a bitstream, wherein the bitstream conditionally includes the flag indicating whether the one or both of the DMVR technique and/or the BIO technique is enabled,
wherein the flag is not included in the bitstream the following conditions:
that the current block is one of a uni-predicted block, a bi-predicted block associated with a pair of reference pictures both of which are either preceding or succeeding in a display order, a bi-predicted block associated with a pair of reference pictures with different picture order count (POC) distances from a current picture associated with the current block, an intra coded block, or a hybrid intra and inter predicted block, and

that a dimension of the current block is smaller than a first threshold value.


        


20.  (Currently Amended) A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
 performing a determination, that a flag which can be signaled at multiple levels indicates, at least in part, that one or both of a decoder-side motion vector refinement (DMVR) technique or a bi-directional optical flow (BIO) technique is to be enabled for a current block; [[and]]
generating the bitstream from the current block based on the determination, wherein the bitstream conditionally includes the flag indicating whether the one or both of the DMVR technique and/or the BIO technique is enabled,
wherein the flag is not included in the bitstream the following conditions:
that the current block is one of a uni-predicted block, a bi-predicted block associated with a pair of reference pictures both of which are either preceding or succeeding in a display order, a bi-predicted block associated with a pair of reference pictures with different picture order count (POC) distances from a current picture associated with the current block, an intra coded block, or a hybrid intra and inter predicted block, and

that a dimension of the current block is smaller than a first threshold value.


        


REMARKS: 
II.	Claims 1, 7, 15-16, and 19-20 have been amended, as discussed above, as authorized by Applicant’s attorney/representative, Vinay Sathe, on 08/22/22.

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  

/SHAWN S AN/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 05/25/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 06/01/22, claims 1, 9-10, and 15-20 have been amended, claims 7 and 11-12 have been canceled, and claims 21-23 have been newly added. 
	Furthermore, as per the Examiner’s Amendment, as discussed above, claims 1, 7, 15-16, and 19-20 have been amended.
	Moreover, due to the oversight on the previously objected dependent claim 7, this Office action will be non-final.
	Note: Applicant’s attorney/representative and Examiner previously discussed this matter/issue, and subsequently agreed to the Examiner’s Amendment as discussed above.

Response to Remarks
4.	Applicant’s remarks with respect to currently amended claims (including the Examiner’s Amendment as discussed above) as filed on 06/01/22 have been carefully considered/reviewed, but regretfully, are moot in view of the following new ground(s) of rejection incorporating newly cited prior art reference(s) (Lim et al (2020/0413069 A1)).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 7, 13-14, 17-20, and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (2019/0238883 A1) in view of Yoo et al (2020/0260070 A1) and Lim et al (2020/0413069 A1).
Regarding claims 1 and 19-20, Chen et al discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (paras. [0027], [0033]), cause the processor to perform a method of processing video data, comprising: 
performing a determination, by a processor (an encoder and a decoder), that a flag which can be signaled at multiple levels indicates, at least in part, that a decoder-side motion vector refinement (DMVR) technique is to be enabled/performed or disabled/not for a current block (Fig. 1; para. [0097]); 
performing a conversion between the current block and a bitstream (Figs. 5 and 7), 
generating a bitstream from the current block based on the determination (by the encoder, 0130, and also see Fig. 5) (Fig. 1, 0150),
wherein the bitstream conditionally includes the flag indicating whether the DMVR technique is be enabled/performed or disabled/not (para. [0097]).



Chen et al does not seem to particularly disclose:
performing that the flag which can be signaled at multiple levels indicates, at least in part, that one or both of the decoder-side motion vector refinement (DMVR) technique or a bi-directional optical flow (BIO) technique is to be enabled for a current block; and 
wherein the bitstream includes the flag indicating whether the one or both of the DMVR technique and/or the BIO technique is enabled,
wherein the flag is not included in the bitstream due to the following conditions:
that the current block is one of a uni-predicted block, a bi-predicted block associated with a pair of reference pictures both of which are either preceding or succeeding in a display order, a bi-predicted block associated with a pair of reference pictures with different picture order count (POC) distances from a current picture associated with the current block, an intra coded block, or a hybrid intra and inter predicted block, and
that a dimension of the current block is smaller than a first threshold value.
However, Chen et al teaches that the current block is at least one of an intra coded block (an output from 525 to 508 to 510-511 to 590, Entropy Encoder) (Fig. 05).
Furthermore, Yoo et al teaches, performing a determination, by a processor (an encoder and a decoder), that a flag which can be signaled at multiple levels indicates (Table 34), at least in part, wherein a bitstream includes sequence parameter set (SPS) semantics comprising a flag indicating whether a bi-directional optical flow (BIO) technique is enabled or not for a current block, and
performing a conversion between the current block and a bitstream (Figs. 2 and 3),
wherein the current block is at least one of an intra coded block (an output from 222 to 231 to 232-233 to 240, Entropy Encoder) (Fig. 2),
wherein the bitstream includes the flag indicating whether the BIO technique is enabled, in order to enhance image coding efficiency of a residual coding (abs.; paras. [0005-0008]).
Moreover, Lim et al teaches image encoding/decoding device/method comprising:
a threshold value (Th) is an arbitrary positive integer and is a value adaptively determined depending on the size of the current block (e.g., the larger/smaller the current block size, the smaller/larger the threshold value (Th), thereby encoding and decoding an image at least using intra prediction to enhance compression efficiency (paras. [0345], [0006]). 


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Yoo et al’s teachings as above, so that the processor performs the flagging, which can be signaled at multiple levels indicates, at least in part, that one or both of the decoder-side motion vector refinement (DMVR) technique or the bi-directional optical flow (BIO) technique is to be enabled for the current block, and wherein the bitstream includes the flag indicating whether the one or both of the DMVR technique and/or the BIO technique is enabled, in order to enhance image coding/decoding efficiency of a residual/inter-prediction coding/decoding, and further incorporate/combine Lim et al’s teachings as above, so that the flag would not be included in the bitstream due to at least the following conditions:
that the current block is one of a uni-predicted block, a bi-predicted block associated with a pair of reference pictures both of which are either preceding or succeeding in a display order, a bi-predicted block associated with a pair of reference pictures with different picture order count (POC) distances from a current picture associated with the current block, an intra coded block, or a hybrid intra and inter predicted block, and
that the dimension of the current block is smaller than the (first) threshold value, in order to encode and decode an image at least using the intra prediction so as to enhance compression efficiency.
Regarding claims 3 and 22, Yoo et al teaches performing the determination, by the processor (an encoder and a decoder), that the flag which can be signaled indicates (Table 34), at least in part, wherein the bitstream includes sequence parameter set (SPS) semantics comprising the flag indicating whether the bi-directional optical flow (BIO) technique is enabled or not for the current block, and performing a conversion between the current block and a bitstream, wherein the bitstream includes the flag indicating whether the BIO technique is enabled as discussed above.
Furthermore, Yoo et al teaches, in the case of inter prediction, motion information of the neighboring block may include, spatial neighboring blocks or temporal neighboring blocks associated with the current block, and the inter prediction may be performed based on various prediction modes, wherein in the case of a skip mode and a merge mode, the inter predictor (221) may use motion information of the neighboring block as motion information of the current block (paras. [0058], [0066], [0076])
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize, wherein the flag is derived from one or both of spatial neighboring blocks or temporal neighboring blocks associated with the current block in response to detecting that the merge mode is enabled for the current block, for substantially the same reason/rational as discussed above.
Regarding claim 7, Lim et al teaches image encoding/decoding device/method comprising:
the threshold value (Th) is the arbitrary positive integer and is the value adaptively determined depending on the size of the current block (e.g., the larger/smaller the current block size, the smaller/larger the threshold value (Th), thereby encoding and decoding an image at least using intra prediction to enhance compression efficiency (paras. [0345], [0006]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Lim et al’s teachings as above, so that the conditions further include at least one of: 
that the current block is associated with at least one block of a picture same as a reference block, 
that the dimension of the current block is larger/greater than or equal to a (second) threshold value, 
that a precision of motion information associated with the current block is an integer precision, 
that a temporal layer associated with the picture containing the current block is beyond a third threshold value, or
that a quantization parameter associated with the current block is beyond a fourth threshold value, 
skipping signaling of the flag in the bitstream, 
in order to encode and decode the image at least using the intra prediction so as to enhance compression efficiency.
Regarding claim 13, Yoo et al teaches, performing the determination, by the processor, that the flag which can be signaled at multiple levels indicates (Table 34), at least in part, wherein the bitstream includes sequence parameter set (SPS) semantics comprising the flag indicating whether the bi-directional optical flow (BIO) technique is enabled or not for the current block.
Furthermore, Yoo et al teaches, wherein the video/image information may further include information about various parameter sets such as an adaptation parameter set (APS), a picture parameter set (PPS), a Sequence Parameter Set (SPS), or a video parameter set (VPS) (para. [0061]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the flag can be signaled in a slice header, a picture header, a tile header, the Video Parameter Set (VPS), the Sequence Parameter Set (SPS), or the Picture Parameter Set (PPS), for substantially the same reason /rational as discussed above.
Regarding claim 14, Chen et al discloses, wherein the bitstream includes the (first) flag that is signaled to indicate whether the DMVR technique is to be enabled/performed or disabled/not as discussed above.
Furthermore, Yoo et al teaches, wherein the bitstream includes the (second) flag that is signaled to indicate whether the BIO technique is to be enabled/performed or disabled/not as discussed above.
Regarding claim 17, Yoo et al teaches, wherein the conversion includes encoding the current video block into the bitstream (Fig. 2).
Regarding claim 18, Yoo et al teaches, wherein the conversion includes decoding the current video block from the bitstream (Fig. 3).

8.	Claims 2, 21, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (2019/0238883 A1), Yoo et al (2020/0260070 A1), and Lim et al (2020/0413069 A1)
as applied to claims 1, 19, and 20 above, respectively, and further in view of Chien et al (2020/0029091 A1).
Regarding claims 2, 21, and 23, the combination of Chen et al, Yoo et al, and Lim et al does not seem to particularly disclose, wherein the flag is signaled in the bitstream in response to detecting that an advanced motion vector prediction (AMVP) technique is enabled for the current block.
However, Chien et al teaches motion vector coding for video coding comprising a prediction syntax for AMVP may include a flag for the mode (AMVP flag), in order to allow more precise signaling of the current motion vector while maintaining coding efficiency over sending the whole motion vector (para. [0057]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Chien et al’s teaching as above, so that the flag is signaled in the bitstream in response to detecting that the advanced motion vector prediction (AMVP) technique is enabled for the current block, in order to allow more precise signaling of the current motion vector while maintaining coding efficiency over sending the whole motion vector.
9.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (2019/0238883 A1), Yoo et al (2020/0260070 A1), and Lim et al (2020/0413069 A1) as applied to claim 3 above, and further in view of Xu et al (2020/0092545 A1).
Regarding claim 4, the combination of Chen et al, Yoo et al, and Lim et al does not seem to particularly disclose, wherein the flag is inherited from a selected merging candidate if the selected merging candidate is a spatial merging candidate or a temporal merging candidate.
However, Yoo et al teaches, in the case of inter prediction, motion information of the neighboring block may include, spatial neighboring blocks or temporal neighboring blocks associated with the current block, and the inter prediction may be performed based on various prediction modes, wherein in the case of a skip mode and the merge mode, the inter predictor (221) may use motion information of the neighboring block as motion information of the current block, as discussed above.
Furthermore, Xu et al teaches apparatus/method for video coding/decoding comprising apparatus/method for video coding comprising a (DMVD) flag that is indicative of an exclusion of decoder side motion vector derivation (DMVD) for reference sample/block reconstruction, DMVR processing/method, and spatial merging candidates, in order to decode the constraint flag from a coded video bitstream, wherein the constraint flag is indicative of an exclusion of decoder-side motion vector derivation (DMVD) for the reference sample/block reconstruction, and further decode prediction information of a current block from the coded video bitstream (abs.; Fig. 7; paras. [0133], [0010]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Xu et al’s teaching as above, so that the flag is inherited from the selected merging candidate if the selected merging candidate is the spatial merging candidate or a temporal merging candidate, in order to decode the constraint flag from a coded video bitstream, wherein the constraint flag is indicative of an exclusion of decoder-side motion vector derivation (DMVD) for the reference sample/block reconstruction, and further decode prediction information of a current block from the coded video bitstream.

10.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (2019/0238883 A1), Yoo et al (2020/0260070 A1), and Lim et al (2020/0413069 A1) as applied to claim 1 above, and further in view of Park et al (2020/0296414 A1).

Regarding claim 5, the combination of Chen et al, Yoo et al, and Lim et al discloses determining whether the one or both of the DMVR technique and/or the BIO technique is enabled, and the flag signaled in the bitstream is used to indicate whether such determination is correct or not as discussed above.
The combination of Chen et al, Yoo et al, and Lim et al does not seem to particularly disclose, wherein a cost criterion associated with the current block is used to determine whether the one or both of the DMVR technique and/or the BIO technique is enabled, and the flag signaled in the bitstream is used to indicate whether such determination is correct or not.
However, Park et al teaches image decoding apparatus/method based on inter-prediction in image coding system at least comprising a method for deriving a cost of the MVP candidate for a luma block of the current block and deriving the cost of the MVP candidate for a chroma block of the current block may be applied to the reordering process and the refinement process may be performed based on the cost of the MVP candidate for the current block, wherein the method may also be used for cost by Decoder Side Motion Vector Refinement (DMVR), in order to reduce complexity (para. [0234]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Park et al’s teaching as above, so that the cost criterion associated with the current block is used to determine whether the one or both of the DMVR technique and/or the BIO technique is enabled, and the flag signaled in the bitstream is used to indicate whether such determination is correct or not, in order to reduce complexity in motion vector coding/decoding.

11.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (2019/0238883 A1), Yoo et al (2020/0260070 A1), Lim et al (2020/0413069 A1), and Park et al (2020/0296414 A1) as applied to claim 5 above, and further in view of NAGONE (2012/0163711 A1) and ESENLIK et al (2020/0137416 A1).
Regarding claim 6, the combination of Chen et al, Yoo et al, Lim et al, and Park et al does not seem to particularly disclose, wherein the cost criterion associated with the current block is a sum of absolute difference (SAD) between two reference blocks of the current block, and wherein the determination that the one or both of the DMVR technique and/or the BIO technique is enabled applies when the cost criterion is greater than a threshold. 

However, NAGONE teaches image processing apparatus/method at least comprising an encoder (Fig. 4) for calculating a cost associated with a current block, wherein the cost associated with the current block is a sum of absolute difference (SAD) between two reference blocks of the current block, in order to judge whether a continuous edge is detected or not in an image, and a preferential treatment unit that treats a predictive motion vector more preferentially than other motion vectors when the judgment unit judges that the continuous edge is detected, and prevent deterioration in image quality at the time of encoding (abs.; Fig. 8, S11-S12; paras. [0060-0064]).
Furthermore, ESENLIK et al teaches overlapped search space for bi-predictive motion vector refinement comprising DMVR process, and cost function value for the best motion vector being lower than a certain threshold, or the like, in order to reduce complexity in motion vector refinement (abs.; Fig. 5; paras. [0095-0096], [0187], [0014]).   
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine NAGONE’s teaching as above, so that the cost criterion associated with the current block is the sum of absolute difference (SAD) between two reference blocks of the current block, in order to judge whether a continuous edge is detected or not in an image, and a preferential treatment unit that treats a predictive motion vector more preferentially than other motion vectors when the judgment unit judges that the continuous edge is detected, and prevent deterioration in image quality at the time of encoding, and further incorporate/combine ESENLIK et al’s teaching as above, so that the determination that the one or both of the DMVR technique and/or the BIO technique is enabled applies when the cost criterion is greater than the threshold, in order to reduce complexity in motion vector refinement.

12.	Claims 8-10 and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (2019/0238883 A1), Yoo et al (2020/0260070 A1), and Lim et al (2020/0413069 A1) as applied to claim 1 above, and further in view of Jia et al (2007/0188607 A1).
Regarding claim 8, the combination of Chen et al, Yoo et al, and Lim et al discloses determining whether the one or both of the DMVR technique and/or the BIO technique is enabled/disabled, and the flag signaled in the bitstream is used to indicate whether such determination is correct or not as discussed above.
The combination of Chen et al, Yoo et al, and Lim et al does not seem to particularly disclose, in response to determining that signaling of the flag in the bitstream is disabled/skipped, deriving a value of the flag as a Boolean true or false.
However, Jia et al teaches media processing circuit comprising a video digital signal processor (VDSP) configured to perform high speed processing on video data, generate one or more flags, asserting/enabled one of the flags as a logical “1” or boolean true, de-asserting/disabled one of the flags as a logical “0” or boolean false, asserting a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text (abs.; paras. [0023], [0027-0029], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Jia et al’s teaching as above, wherein in response to determining that signaling of the flag in the bitstream is disabled/skipped, deriving a value of the flag as the Boolean true or false, in order to assert a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text.
Regarding claim 9, the combination of Chen et al, Yoo et al, and Lim et al discloses determining whether the one or both of the DMVR technique and/or the BIO technique is enabled, and the flag signaled in the bitstream is used to indicate whether such determination is correct or not as discussed above.
The combination of Chen et al, Yoo et al, and Lim et al does not seem to particularly disclose, upon determining that the flag is a Boolean true, enabling the one or both of the DMVR technique or the BIO technique.
However, Jia et al teaches media processing circuit comprising a video digital signal processor (VDSP) configured to perform high speed processing on video data, generate one or more flags, asserting/enabled one of the flags as a logical “1” or boolean true, de-asserting/disabled one of the flags as a logical “0” or boolean false, asserting a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text (abs.; paras. [0023], [0027-0029], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Jia et al’s teaching as above, wherein upon determining that the flag is the Boolean true, enabling the one or both of the DMVR technique or the BIO technique, in order to assert a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text.
Regarding claim 10, the combination of Chen et al, Yoo et al, and Lim et al discloses determining whether the one or both of the DMVR technique and/or the BIO technique is enabled, and the flag signaled in the bitstream is used to indicate whether such determination is correct or not as discussed above.
The combination of Chen et al, Yoo et al, and Lim et al does not seem to particularly disclose, upon determining that the flag is a Boolean false, disabling the one or both of the DMVR technique or the BIO technique.
However, Jia et al teaches media processing circuit comprising a video digital signal processor (VDSP) configured to perform high speed processing on video data, generate one or more flags, asserting/enabled one of the flags as a logical “1” or boolean true, de-asserting/disabled one of the flags as a logical “0” or boolean false, asserting a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text (abs.; paras. [0023], [0027-0029], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to incorporate/combine Jia et al’s teaching as above, wherein upon determining that the flag is the Boolean false, disabling the one or both of the DMVR technique or the BIO technique, in order to assert a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text.
Regarding claim 15, Chen et al discloses the flag which can be signaled at multiple levels indicates, at least in part, that the decoder-side motion vector refinement (DMVR) technique is to be enabled/performed or disabled/not for the current block (Fig. 1; para. [0097]). 
Furthermore, Jia et al teaches media processing circuit comprising a video digital signal processor (VDSP) configured to perform high speed processing on video data, generate one or more flags, asserting/enabled one of the flags as a logical “1” or boolean true, de-asserting/disabled one of the flags as a logical “0” or boolean false, asserting a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text (abs.; paras. [0023], [0027-0029], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to further incorporate/combine Jia et al’s teaching as above, so that the method further comprises at least one of:
upon determining that the flag for the DMVR technique is the Boolean true, disabling the DMVPR technique for a slice, the (current) tile/block, a video, a sequence or a picture; or
upon determining that the flag for the BIO technique is a Boolean true, disabling the BIO technique for a slice, a tile, a video, a sequence or a picture,
in order to assert a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text.
Regarding claim 16, Chen et al discloses the flag which can be signaled at multiple levels indicates, at least in part, that the decoder-side motion vector refinement (DMVR) technique is to be enabled/performed or disabled/not for the current block (Fig. 1; para. [0097]). 
Furthermore, Jia et al teaches media processing circuit comprising a video digital signal processor (VDSP) configured to perform high speed processing on video data, generate one or more flags, asserting/enabled one of the flags as a logical “1” or boolean true, de-asserting/disabled one of the flags as a logical “0” or boolean false, asserting a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text (abs.; paras. [0023], [0027-0029], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of processing video data as taught by Chen et al to further incorporate/combine Jia et al’s teaching as above, so that the method further comprises at least one of:
upon determining that the flag for the DMVR technique is the Boolean false, enabling the DMVPR technique for a slice, the (current) tile/block, a video, a sequence or a picture; or
upon determining that the flag for the BIO technique is a Boolean false, enabling the BIO technique for a slice, a tile, a video, a sequence or a picture,
in order to assert a block motion indicator for the current block if all of (i) the motion condition is true and (ii) the artifact condition is true, and providing detection of moving interlaced text for film mode decision that may (i) properly detect moving interlaced text in a video sequence originated from film through telecine, (ii) account for 3:2 pull-down detection, (iii) provide accurate 2:2 pull-down detection, (iv) distinguish moving text in the original progressive material and/or (v) detect stationary but fading text as moving interlaced text.




Conclusion
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Chuang et al (2021/0160527 A1), Video processing apparatus/method for sub-block motion compensation in video coding.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483